Citation Nr: 1114564	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss (BHL) disability prior to March 13, 2009, in excess of 20 percent for the disability from March 13, 2009, to April 11, 2010, in excess of 30 percent for the disability from April 12, 2010, to September 2, 2010, and in excess of 50 percent for the disability from September 3, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an April 2009 rating decision, the Veteran's BHL disability rating was increased from 10 percent to 20 percent, effective March 13, 2009.  In a June 2010 rating decision, the BHL disability rating was increased from 20 percent to 30 percent, effective April 12, 2010.  These rating decisions did not satisfy the Veteran's appeal. 

When this case was most recently before the Board in August 2010, it was remanded for additional development.  In a February 2011 rating decision, the BHL disability rating was increased from 30 percent to 50 percent, effective September 3, 2010.  This rating decision did not satisfy the Veteran's appeal.  Therefore, the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).

In correspondence signed in March 2011, the Veteran raised the issue of entitlement to a retroactive increased (compensable) rating.  The record before the Board does not show that this issue has been addressed by the RO.  Therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period of this claim prior to March 13, 2009, the Veteran's hearing impairment was no worse than Level VI in the right ear and no worse than a Level III in the left ear.  

2.  For the period from March 13, 2009, to April 11, 2010, the Veteran's hearing impairment was no worse than Level V in both the right and left ears.

3.  For the period from April 12, 2010, to September 2, 2010, the Veteran's hearing impairment was no worse than Level VII in the right ear and no worse than Level VI in the left ear.

4.  For the period from September 3, 2010, the Veteran's hearing impairment has been no worse than Level IX in the right ear and Level VII in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for BHL disability during the period of this claim prior to March 13, 2009; in excess of 20 percent for the disability from March 13, 2009, to April 11, 2010; in excess of 30 percent for the disability from April 12, 2010, to September 2, 2010; and in excess of 50 percent for the disability from September 3, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to increased disability ratings for BHL disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.

The record reflects that the originating agency provided the Veteran with all notice required under the VCAA by a letter mailed in December 2006, prior to the initial adjudication of the claim.  

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Analysis

BHL Disability prior to March 13, 2009

The Veteran filed the instant claim for entitlement to an increased rating in October 2006 and attached the record of a VA audiological evaluation also from October 2006.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

60
65
70
90
71
LEFT

45
55
65
70
59

Speech recognition was 92 percent in the right ear and 88 percent in the left ear.

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for the right ear.  and applying those values to Table VI results in Level II Roman numeral designation for the right ear.  Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and Level III for the left ear.  Applying the values above to Table VIa results in a Level VI Roman numeral designation for the right ear.  Application of Level VI designation and a Level III designation to Table VII results in a 10 percent rating.  

In response to his claim for an increased rating, the Veteran was afforded a VA audiological evaluation in December 2006; the audiologist noted the Veteran's history in detail.  The Veteran reported having difficulty understanding people when they talked to him.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

65
70
75
95
76
LEFT

50
60
70
75
64

Speech recognition was 68 percent in the right ear and 94 percent left ear.

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for the right ear.  Applying the values above to Table VIa results in a Level VI Roman numeral designation for the right ear and applying the values above to Table VI results in a Level II for the left ear.  Application of Level VI designation and a Level II designation to Table VII results in a 10 percent rating.  It would not be to the Veteran's advantage to apply the right ear results to Table VI.

In January 2007 the Veteran submitted a private, uninterpreted audiogram.  The Board notes that it may not interpret graphical representations of audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The Board also notes that in 2007 the Court held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Veteran was afforded a VA audiological evaluation in March 2008; the audiologist noted the Veteran's history in detail.  The Veteran reported that his hearing was getting worse.  The report of the March 2008 examination was not in compliance with the Martinak decision; however, the examination of puretone thresholds was adequate for schedular rating purposes and the results were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
50
65
65
70
80
70
LEFT
30
50
50
60
70
58

Speech recognition was 88 percent in the right ear and 94 percent left ear.

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for the right ear.  Applying the values above to Table VIa results in a Level VI Roman numeral designation for the right ear and applying the values above to Table VI results in a Level II for the left ear.  Application of Level VI designation and a Level II designation to Table VII results in a 10 percent rating.  It would not be to the Veteran's advantage to apply the right ear values to Table VI.

On review of the file for the period prior to March 13, 2009, it is evident the criteria for a rating in excess of 10 percent under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran had hearing loss that became more severe during the period under review, the hearing loss had not yet approached a 20 percent rating level prior to March 13, 2009, under the rating schedule.

BHL Disability March 13, 2009, to April 11, 2010

The Veteran was afforded a VA audiological evaluation in March 2009; the audiologist noted the Veteran's history in detail.  The Veteran reported that he did not hear well if not wearing his hearing aids and had the most difficulty understanding if in the presence of background noise.  The report of the examination was not in compliance with the Martinak decision; however, the examination of puretone thresholds was adequate for schedular rating purposes and the results were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

65
60
70
75
68
LEFT

60
60
60
65
61

Speech recognition was 84 percent in the right ear and 72 percent left ear.

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for both ears.  Applying the values above to Table VIa results in a Level V Roman numeral designation for the right ear and Level IV for the left ear.  Applying the values to Table VI results in a Level II Roman numeral designation for the right ear and Level V for the left ear.  Application of two Level V designations to Table VII results in a 20 percent rating.  

On review of the file for the period from March 13, 2009 to April 11, 2010, it is evident the criteria for a rating in excess of 20 percent under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly showed the Veteran had hearing loss that became more severe during the period under review, the hearing loss had not yet approached a 30 percent rating level from March 13, 2009, to April 11, 2010, under the rating schedule.

BHL Disability April 12, 2010, to September 2, 2010

Pursuant to a Board remand in December 2009, the Veteran was afforded a VA audiological evaluation in April 2010; the audiologist noted the Veteran's history in detail.  The Veteran reported that he did not hear well even with wearing his hearing aids.  The report of the examination was not in compliance with the Martinak decision; however, the examination of puretone thresholds was adequate for rating purposes and the results were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

70
75
75
85
76
LEFT

60
55
70
75
65

Speech recognition was 60 percent in the right ear and 64 percent left ear.

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for both ears.  Applying the values above to Table VI results in a Level VII Roman numeral designation for the right ear and VI for the left ear.  Applying the values above to Table VIa results in a Level VI Roman numeral designation for the right ear and level V for the left ear.  Application of Level VII and Level VI designations to Table VII results in a 30 percent rating.  

On review of the file for the period from April 12, 2010, to September 2, 2010, it is evident the criteria for a rating in excess of 30 percent under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly showed the Veteran had hearing loss that became more severe during the period under review, the hearing loss had not yet approached a higher rating level from April 12, 2010, to September 2, 2010, under the rating schedule.

BHL Disability from September 3, 2010

In September 2010 the Veteran submitted a private, uninterpreted audiogram.  The RO forwarded the private audiogram to a VA examiner to translate the examination results into numeral form.  The translated puretone thresholds are as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

90
89
90
95
91
LEFT

80
80
80
84
81

Speech recognition was 56 percent in the right ear and 60 percent left ear.

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for both ears.  Applying the values above to Table VIa results in a Level IX Roman numeral designation for the right ear and results in a Level VII for the left ear.  Application of Level IX designation and a Level VII designation to Table VII results in a 50 percent rating.  It would not be to the Veteran's advantage to utilize Table VI.

Pursuant to a Board remand in August 2010, the Veteran was afforded a VA audiological evaluation in September 2010; the audiologist reviewed the claims file and noted the Veteran's history in detail.  In compliance with Martinak, the examiner noted the Veteran's BHL disability had significant effects on his occupation and caused decreased concentration; inappropriate behavior; poor social interactions; difficulty following instructions; and hearing difficulty.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

75
75
80
85
79
LEFT

65
75
75
70
71

Speech recognition was 80 percent in the right ear and 80 percent left ear.  

The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment for both ears.  Applying the values above to Table VIa results in a Level VII Roman numeral designation for the right ear and results in a Level VI for the left ear.  Application of Level VII designation and a Level VI designation to Table VII results in a 30 percent rating.  It would not be to the Veteran's advantage to use Table VI.

On review of the file for the period from September 3, 2010, it is evident the criteria for a rating in excess of 50 percent under Diagnostic Code 6100 are not met.  Although it is clear that the Veteran's hearing loss has increased in severity over the years, the disability rating has been increased at the appropriate times.  The hearing loss is not sufficient to warrant a rating in excess of 50 percent under the rating schedule.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current staged ratings. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluations, the lay evidence does not support a claim for the ratings higher than the staged ratings currently assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent for BHL disability prior to March 13, 2009, in excess of 20 percent for the disability from March 13, 2009, to April 11, 2010, in excess of 30 percent for the disability from April 12, 2010, to September 2, 2010, and in excess of 50 percent for the disability from September 3, 2010, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


